DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 6 and 30-34 have been withdrawn as being directed to a non-elected invention or species.  Claims 1, 7, 9-18, 28-29 and 35 are under examination at this time.

Withdrawn Rejections
The rejection of claims 11 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of applicant’s amendments to claims 11 and 15.
The rejection of claims 1, 7, 9-18, 28, 29 and 35 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8, 10-12, 14-19 and 30 of U.S. Patent No. 10562960 has been withdrawn in view of applicant’s submission and the Office’s approval of a Terminal Disclaimer.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9-18, 28, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.
The claim is drawn to, inter alia, monoclonal antibodies where the VH and VL chains can vary by 10% or 5% from SEQ ID NOs:1 and 2.
	The written description rejection is made because the claims are interpreted as being drawn to a genus of polypeptides recited as being “at least 90% identical” or “at least 95% identical” to SEQ ID NO:1 or 2.  The applicable standard for the written description requirement can be found in MPEP 2163; 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the disclosure is the structure of the antibody (i.e., SEQ ID NOs:1 and 2) and the function of that structure (i.e., ability to bind gp120 of HIV-1).  There is no disclosure of any particular portion of the structure that must be conserved or that can be altered in order to be “at least 95% identical” to SEQ ID NO:1 or 2 and retain the ability to bind gp120. 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of monoclonal antibodies that comprise a VH or 
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed.  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of monoclonal antibodies that are “at least 95% identical” to SEQ ID NO:1 or 2.  Given that the specification has only described the structure and function of antibodies comprising SEQ ID NOs:1 and 2, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.
Response to Arguments
In the reply dated December 13, 2021, applicant first argues that the specification provides written description of the claimed antibodies.  In particular, applicant argues that the claims require the presence of specific amino acids that 
As outlined above, the factors to be considered for sufficient written description include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the disclosure is the structure of the antibody (i.e., SEQ ID NOs:1 and 2) and the function of that structure (i.e., ability to bind gp120 of HIV-1).  There is no disclosure of any particular portion of the structure that must be conserved or that can be altered in order to be “at least 95% identical” to SEQ ID NO:1 or 2 and retain the ability to bind gp120.  As written, the antibody sequences can vary by 5%.  This variation can occur in the CDRs and potentially disrupt binding of the antibody to gp120.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based 
Claims 1, 7, 10, 12-14, 28 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4 of co-pending Application No. 16/971826. 
Instant claims 1 and 35 are directed to an isolated monoclonal antibody, comprising: a heavy chain variable region (VH) comprising a heavy chain complementarity determining region (HCDR)1, a HCDR2, and a HCDR3 and an amino acid sequence at least 95% identical to SEQ ID NO: 1; and 
a light chain variable region (VL) comprising a light chain complementarity determining region (LCDR)1, a LCDR2, and a LCDR3 and an amino acid sequence at least 95% identical to SEQ ID NO: 2; and wherein: 
the VH comprises: 
a tryptophan residue at kabat position 50; a tyrosine residue at kabat position 54; an asparagine residue at kabat position 58; a glycine residues at kabat positions 60-62; and an arginine residue at kabat position 71; and 
the VL comprises: glycine residues at kabat positions 28 and 30; a hydrophobic residue at kabat position 91; a glutamate or glutamine residue at 
the antibody specifically binds to HIV-1 gp120 and neutralizes HIV-1 infection.
Co-pending claim 1 is directed to a monoclonal antibody, comprising: a heavy chain variable region (VH) comprising a heavy chain complementarity determining region (HCDR) 1, a HCDR2, and a HCDR3 of a parent VRC01-class antibody; a light chain variable region (VL) comprising a light chain complementarity determining region (LCDR) 1, a LCDR2, and a LCDR3 of the parent VRC01-class antibody; a modification of a heavy chain framework region (HFR) 3 compared to the parent VRC01-class antibody, wherein the modification is a substitution of the amino acids of Kabat positions 72-76 of the parent VRC01-class antibody with the sequence set forth as QLSQDPDDPDWG (SEQ ID NO: 36); wherein the parent VRC01-class antibody does not contain an amino acid insertion between Kabat positions 75 and 76 compared to an IGHV1-2*02 germline sequence; and wherein the antibody specifically binds to HIV-1 Env and neutralizes HIV-1.  The parent VRC01-class antibody is any one of N6, VRC01, VRC07, VRC07-523, N49P7, or VRC-PG04 (co-pending claim 4).
	The N6 antibody of co-pending claim 4 is the same N6 antibody of the instant claims (i.e., the N6 antibodies, and antigen-binding fragments, have the 
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE KINSEY WHITE/          Primary Examiner, Art Unit 1648